DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tardif et al. US 2018/0255278 hereinafter referred to as Tardif in view of Jungwirth US 9,818,009 hereinafter referred to as Jungwirth.
	In regards to claim 1, Tardif teaches:
“A scanning projector display comprising: a light engine comprising N emitters coupled to a collimator for providing ... N light beams of variable optical power levels, wherein N>1”
Tardif teaches in Figure 1 lasers 102 which is equivalent to N emitters where N>1.  Tardif paragraph [0013] teaches laser light is reflected by a mirror system at different angles to project reflected laser light throughout a field-of-view (FOV).  This is equivalent to a projector display.  Tardif teaches the scanning display device in the title.  Tardif teaches in paragraph [0022] one or more optical elements (e.g., collimator, diffuser, combiner, convergent lens, 
“a scanner configured to receive and angularly scan the …  N light beams about first and second non-parallel axes to provide an image in angular domain” 
	Tardif paragraph [0017] and Figure 1 teach First mirror 104 may be configured to scan in a horizontal (e.g., x-axis) direction, while second mirror 106 may be configured to scan in a vertical (e.g., y-axis) direction.
	“wherein the N emitters are spaced apart from each other such that pixels of the image concurrently energized by neighboring ones of the N emitters are non-adjacent”
	Tardif Figure 45 teach the spacing between lasers 402A-B.  Tardif teaches in paragraph [0032] this and other vertical separation distances, however, may manifest in line spacings greater than one line in display space.  Greater than one line spacing results in pixels that are non-adjacent.  Figures 3, 6-7 inter alia further illustrate scan patterns in which pixels of the first and second lasers are non –adjacent.
	“and a controller operably coupled to the light engine and the scanner and configured to: cause the scanner to bidirectionally scan the ... N light beams about the first
axis at a frame rate while scanning the ... N light beams about the second axis at a line rate higher than the frame rate” 
	Tardif Figure 1 controller 114.  Tardif paragraph [0017] and Figure 1 teach First mirror 104 may be configured to scan in a horizontal (e.g., x-axis) direction, while second mirror 106 may be configured to scan in a vertical (e.g., y-axis) direction.  Tardif Figures 2-3, inter alia 
	“and cause the light engine to vary the optical power levels of the N emitters with time delays such that adjacent pixels of the image are energized by different ones of the N emitters”
	Tardif teaches in paragraph [0016] an interlaced mode of operating multiple lasers may be combined with variable scan rates and/or phase offsets between interlaced frames to achieve desired spacing between laser output, in turn yielding desired image pixel spacing and resolution.  
	Tardif does not explicitly teach:
“a fan of [N light beams]”
However, the construction of a light engine using a fan of N light beams is known.  Its use would be considered nothing more than a design choice as its implementation is well-understood.  The use of a fan of light beams to create an image does not produce any unpredictable results as it merely results in the display of an image.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Jungwirth teaches in Figure 1 and column 3 lines 40-50 he scan mirror 104 scans the light beams 136 of the light 118 from the light sources 102 across the field of view 114 at a plurality of respective scan angles 120, 122, 124, 126, and 128.  Figure 1 illustrates the fan 
In regards to claim 2, Tardif/Jungwirth teach all the limitations of claim 1 and further teach:
“wherein the N emitters are spaced apart such that a spacing between the concurrently energized pixels is at least one of Nm-1, Nm, or Nm+1 pixels, wherein m is an integer”
This feature appears to be nothing more than the labeling of pixels.  Tardif Figure 4-5 teach the N emitters which necessarily correspond to energized pixels.
Tardif does not explicitly teach:
“a fan of [N light beams]”
However, the construction of a light engine using a fan of N light beams is known.  Its use would be considered nothing more than a design choice as its implementation is well-understood.  The use of a fan of light beams to create an image does not produce any unpredictable results as it merely results in the display of an image.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Jungwirth teaches in Figure 1 and column 3 lines 40-50 he scan mirror 104 scans the light beams 136 of the light 118 from the light sources 102 across the field of view 114 at a plurality of respective scan angles 120, 122, 124, 126, and 128.  Figure 1 illustrates the fan 
In regards to claim 3, Tardif/Jungwirth teach all the limitations of claim 1 and further teach:
“wherein the scanner is configured to continuously scan the ... N light beams about the first axis while continuously scanning the ... N light beams about the second axis”
Tardif paragraph [0014] teaches two mirrors separately driven in horizontal and vertical directions. Different scan rates may be employed in the horizontal and vertical directions. In a two mirror system, for example, a horizontally scanned mirror may be driven at a relatively fast rate (e.g., ˜10 kHz), whereas a vertically scanned mirror may be driven at a relatively slower rate (e.g., ˜60 Hz).
Tardif does not explicitly teach:
“fan of [N light beams]”
However, the construction of a light engine using a fan of N light beams is known.  Its use would be considered nothing more than a design choice as its implementation is well-understood.  The use of a fan of light beams to create an image does not produce any unpredictable results as it merely results in the display of an image.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).

In regards to claim 4, Tardif/Jungwirth teach all the limitations of claim 1 and further teach:
“wherein the image comprises first and second interlaced portions of image pixels; wherein the controller is configured to operate the light engine to energize the first portion of the image pixels during a first scanning cycle about the first axis, and to energize the second portion of the image pixels during a subsequent second scanning cycle about the first axis”
Tardif teaches in the Abstract, inter alia, in scan the laser light an interlaced pattern to form the image, and to adjust one or more of a scan rate in the second direction and a phase offset between a first frame and a second frame of the interlaced image.  These limitations merely recite the functions of interlace scanning.
In regards to claim 5, Tardif/Jungwirth teach all the limitations of claim 1 and further teach:
“wherein the … N light beams has an angular width defined along a direction of scanning about the first axis; and wherein the controller is configured to operate the scanner for bidirectional scanning the fan of N light beams about the second axis and for operating the N emitters during first and second opposed directions of the bidirectional scanning about the second axis”
Tardif teaches in paragraph [0013] laser light is reflected by a mirror system at different angles to project reflected laser light throughout a field-of-view (FOV). To achieve a range of reflection angles, a suitable actuator such as a microelectromechanical system (MEMS) actuator may rotate the mirror system.  The Examiner interprets this as an angular width.  Figures 3, 6-7 teach bidirectional scanning, inter alia.
Tardif does not explicitly teach:
“fan of [N light beams]”
However, the construction of a light engine using a fan of N light beams is known.  Its use would be considered nothing more than a design choice as its implementation is well-understood.  The use of a fan of light beams to create an image does not produce any unpredictable results as it merely results in the display of an image.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Jungwirth teaches in Figure 1 and column 3 lines 40-50 he scan mirror 104 scans the light beams 136 of the light 118 from the light sources 102 across the field of view 114 at a plurality of respective scan angles 120, 122, 124, 126, and 128.  Figure 1 illustrates the fan like nature of the beams with different angles 120-128.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Tardif in 
In regards to claim 6, Tardif/Jungwirth teach all the limitations of claim 5 and further teach:
“wherein the ... N light beams is scanned about the first axis by one angular width per each bidirectional scan about the second axis”
Tardif Figure 3, inter alia teaches bidirectional scanning from left-to-right and unidirectional scanning top-to-bottom.
Tardif does not explicitly teach:
“fan of [N light beams]”
However, the construction of a light engine using a fan of N light beams is known.  Its use would be considered nothing more than a design choice as its implementation is well-understood.  The use of a fan of light beams to create an image does not produce any unpredictable results as it merely results in the display of an image.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Jungwirth teaches in Figure 1 and column 3 lines 40-50 he scan mirror 104 scans the light beams 136 of the light 118 from the light sources 102 across the field of view 114 at a plurality of respective scan angles 120, 122, 124, 126, and 128.  Figure 1 illustrates the fan like nature of the beams with different angles 120-128.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Tardif in 
In regards to claim 7, Tardif/Jungwirth teach all the limitations of claim 5 and further teach:
“wherein the … N light beams is scanned about the first axis by two angular widths per each bidirectional scan about the second axis”
Tardif paragraph [0016] teaches an interlaced mode of operating multiple lasers may be combined with variable scan rates and/or phase offsets between interlaced frames to achieve desired spacing between laser output.  In interlace scanning every other line is scanned.  This is equivalent to two angular widths.
Tardif does not explicitly teach:
“fan of [N light beams]”
However, the construction of a light engine using a fan of N light beams is known.  Its use would be considered nothing more than a design choice as its implementation is well-understood.  The use of a fan of light beams to create an image does not produce any unpredictable results as it merely results in the display of an image.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Jungwirth teaches in Figure 1 and column 3 lines 40-50 he scan mirror 104 scans the light beams 136 of the light 118 from the light sources 102 across the field of view 114 at a plurality of respective scan angles 120, 122, 124, 126, and 128.  Figure 1 illustrates the fan 
In regards to claim 8, Tardif/Jungwirth teach all the limitations of claim 5 and further teach:
“wherein the controller is configured to display a first image frame during a first scanning cycle about the first axis, and a next image frame during a next scanning cycle about the first axis; wherein, during the first scanning cycle, scanning trajectories of the ... N light beams corresponding to the first and second directions of the bidirectional scanning intersect one another at a first grid of intersection points; wherein, during the next scanning cycle, scanning trajectories of the ... N light beams corresponding to the first and second directions of the bidirectional scanning intersect one another at a second grid of intersection points; and wherein the controller is configured to: delay the scanning about the second axis relative to scanning about the first axis such that the first and second grids of intersection points are offset relative to each other by an odd number of pixels; and operate the N emitters with a corresponding time offset to avoid a shift of the next image frame relative to the first image frame due to delaying the scanning about the second axis”
Tardif Figure 3 teaches interlace scanning with an offset between lasers.  The intersections of trajectories are illustrated.
Tardif does not explicitly teach:
“fan of [N light beams]”
However, the construction of a light engine using a fan of N light beams is known.  Its use would be considered nothing more than a design choice as its implementation is well-understood.  The use of a fan of light beams to create an image does not produce any unpredictable results as it merely results in the display of an image.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Jungwirth teaches in Figure 1 and column 3 lines 40-50 he scan mirror 104 scans the light beams 136 of the light 118 from the light sources 102 across the field of view 114 at a plurality of respective scan angles 120, 122, 124, 126, and 128.  Figure 1 illustrates the fan like nature of the beams with different angles 120-128.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Tardif in view of Jungwirth to have included the features of “a fan of [N light beams]” because a multi-spectral scan camera provides a capability to increase an effective frame rate of an existing scan camera by using multi-spectral light sources (Jungwirth column 1 lines 25-30).
In regards to claim 9, Tardif/Jungwirth teach all the limitations of claim 5 and further teach:
“wherein the scanner comprises a microelectromechanical system (MEMS) scanner having a reflector tiltable about two non- parallel axes”
Tardif paragraph [0009] a MEMS actuator may rotate a mirror system in horizontal and vertical directions to produce viewable images in a two-dimensional FOV. To this end, the mirror system may include a single mirror driven in both horizontal and vertical directions
In regards to claim 10, Tardif/Jungwirth teach all the limitations of claim 5 and further teach:
“wherein in operation, the ... N light beams is converging at the tiltable reflector of the MEMS scanner”
Tardif teaches in paragraph [0022] Display device 100 may comprise alternative or additional elements not shown in FIG. 1. For example, one or more optical elements (e.g., collimator, diffuser, combiner, convergent lens, divergent lens, holographic element) may be placed in the optical path along which laser light travels to achieve desired display characteristics.
Tardif does not explicitly teach:
“fan of [N light beams]”
However, the construction of a light engine using a fan of N light beams is known.  Its use would be considered nothing more than a design choice as its implementation is well-understood.  The use of a fan of light beams to create an image does not produce any unpredictable results as it merely results in the display of an image.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).

In regards to claim 12, Tardif/Jungwirth teach all the limitations of claim 1 and claim 12 contains similar limitations written in method format.
In regards to claim 13, Tardif/Jungwirth teach all the limitations of claim 12 and claim 13 contains similar limitations as in claim 2.
In regards to claim 14, Tardif/Jungwirth teach all the limitations of claim 12 and claim 14 contains similar limitations as in claim 3.
In regards to claim 15, Tardif/Jungwirth teach all the limitations of claim 12 and claim 15 contains similar limitations as in claim 4.
In regards to claim 16, Tardif/Jungwirth teach all the limitations of claim 12 and claim 16 contains similar limitations as in claim 5.
In regards to claim 17, Tardif/Jungwirth teach all the limitations of claim 16 and claim 17 contains similar limitations as in claim 6.
In regards to claim 18, Tardif/Jungwirth teach all the limitations of claim 16 and claim 18 contains similar limitations as in claim 7.
In regards to claim 19, Tardif/Jungwirth teach all the limitations of claim 16 and claim 19 contains similar limitations as in claim 8.
In regards to claim 20, Tardif/Jungwirth teach all the limitations of claim 5 and further teach:
“wherein the frame rate is higher than 5OHz”
Tardif paragraph [0014] teaches a vertically scanned mirror may be driven at a relatively slower rate (e.g., ˜60 Hz).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tardif in view of Jungwirth and further in view of Vallius US 2017/0034435 hereinafter referred to as Vallius.
In regards to claim 11, Tardif/Jungwirth teach all the limitations of claim 5 and further teach:
“further comprising a pupil replicator optically coupled to the scanner for providing multiple offset copies of the …  N light beams”
Vallius teaches pupil forming optics 125 in Figure 1 as well as an exit pupil in Figures 3-4.
Tardif does not explicitly teach:
“fan of [N light beams]”
However, the construction of a light engine using a fan of N light beams is known.  Its use would be considered nothing more than a design choice as its implementation is well-understood.  The use of a fan of light beams to create an image does not produce any unpredictable results as it merely results in the display of an image.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it 
For example, Jungwirth teaches in Figure 1 and column 3 lines 40-50 he scan mirror 104 scans the light beams 136 of the light 118 from the light sources 102 across the field of view 114 at a plurality of respective scan angles 120, 122, 124, 126, and 128.  Figure 1 illustrates the fan like nature of the beams with different angles 120-128.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Tardif in view of Jungwirth to have included the features of “a fan of [N light beams]” because a multi-spectral scan camera provides a capability to increase an effective frame rate of an existing scan camera by using multi-spectral light sources (Jungwirth column 1 lines 25-30).
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. Applicants arguments are moot due to the new interpretation of the cited references required by the amendments.  As indicated in the rejection above Tardif teaches in Figure 1 controller 114.  Tardif paragraph [0017] and Figure 1 teach First mirror 104 may be configured to scan in a horizontal (e.g., x-axis) direction, while second mirror 106 may be configured to scan in a vertical (e.g., y-axis) direction.  Tardif Figures 2-3, inter alia teaches scanning from left-to-right and scanning top-to-bottom.  This is scanning in two directions, i.e. bidirectional.  Tardif explicitly teachers in the Abstract a scanning mirror system configured to scan light from the laser light source in a first direction at a higher frequency, and in a second direction at a lower frequency to form an image.  The lower frequency is the frame rate and the higher frequency is the line rate.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422